I114th CONGRESS2d SessionH. R. 6436IN THE HOUSE OF REPRESENTATIVESDecember 5, 2016Mr. Heck of Washington (for himself, Mr. Sherman, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require that any international insurance standards agreed to by parties representing the United States reflect existing United States laws, regulations, and policies on regulation of insurance, and for other purposes. 
1.Short titleThis Act may be cited as the U.S. Insurance Regulation Works Act of 2016. 2.Congressional findingsThe Congress finds the following: 
(1)The State-based system for insurance regulation in the United States has served American consumers well for more than 150 years.  (2)Protecting policyholders by guaranteeing an insurer’s ability to pay claims has been the hallmark of the successful U.S. system and should be the paramount objective of domestic prudential regulation and emerging international standards. 
(3)The Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) reaffirmed the State-based insurance regulatory system, while giving the Board of Governors of the Federal Reserve System authority to regulate certain non-bank entities on a consolidated basis, including insurers that have been designated systemically important financial institutions or that include an insured depository institution and are regulated by the States at the insurance entity level. 3.Requirement that international insurance standards reflect United States policyBefore assenting to any international insurance regulatory proposal, including proposals developed by the International Association of Insurance Supervisors, parties representing the Federal Government shall ensure that— 
(1)the proposal is consistent with and reflective of existing Federal and State laws, regulations, and policies on regulation of insurance, including the primacy of policyholder protection in solvency regulation; and (2)existing Federal and State laws, regulations, and policies on the regulation of insurance would be recognized as satisfying such proposals. 
4.State insurance regulator involvement in international standard settingParties representing the Federal Government in any international regulatory, standard-setting, or supervisory forum or in any negotiations of any international agreements relating to insurance shall, on matters related to insurance, consult with and seek to include in such meetings, State insurance commissioners or their designees.  